DETAILED ACTION
This office action is in response to RCE filed on 603/08/2022. Claims 1, 11 and 16 have been amended. Claim 13 has been canceled. Claims 21 has been added.  Claims 1-12 and 14-21 are pending on this application.

Allowable Subject Matter
Claims 1-12 and 14-21 are allowed. 
3.	The following is an examiner’s statement of reasons for allowance: the closest prior art Ehman et al. Pub. No. 2018/0048058.
Fig. 4 of Enman et al. discloses an electronic device (10), comprising: a conductive housing (12; paragraph 0040 discloses “e.g., to metal sidewall portions of housing 12”); a display module (120) positioned at an opening (opening of 12) of the conductive housing (12); a power source (158) contained within the conductive housing (12); a printed circuit board (132) having one or more edges (edges of 132), respective portions of a gap (gaps between 132 and 12) between the one or more edges (edges of 50) and an interior surface of the conductive housing (interior surface of 12) forming a pair of slot antennas (slot antennas by gaps between 12 conductive housing 12 and printed circuit 132; also see paragraph 0038 for discloses slot antenna of Fig. 4); a conductive patch (antenna 126; see paragraph 0038) formed in a cavity between the PCB (132) and the display module (120); and antenna matching circuitry (see Fig. 2 for disclosing matching circuitry 42, 36, 38, 46) coupling one or both of the slot antennas (slot antennas by gaps between 12 conductive housing 12 and printed circuit 132) to the conductive patch antenna (126; paragraph 0038), wherein electromagnetic fields (Near filed communication of antenna 126) induce the pair of slot antennas (slot antennas by gaps between 12 conductive housing 12 and printed circuit 132; also see paragraph 0038 for discloses slot antenna of Fig. 

With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: the conductive patch antenna spaced apart from the display module such that a gap is defined between the display module and the conductive patch antenna.
With respect to claim 11, in addition to other elements in the claim, prior art considered individual or combination does not teach: the conductive patch antenna spaced apart from the display module such that a gap is defined between the display module and the conductive patch antenna.
With respect to claim 16, in addition to other elements in the claim, prior art considered individual or combination does not teach:  the conductive patch antenna spaced apart from the display module such that a gap is defined between the display module and the conductive patch antenna.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and 

03/17/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845